DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (2018/0107925).
Regarding claim 1:
Choi teaches:
A computer-implemented method of determining a fixed-point number format for representing one or more values for use in configuring a hardware implementation of a Deep Neural Network (DNN) [par 6, 9], the method comprising: 
determining, using a Taylor approximation, a portion of an output error of an instantiation of the DNN related to quantisation of the one or more values, the instantiation of the DNN configured to represent the one or more values using one or more initial fixed-point number formats [par 9, 41, 78, 81-83 – using the Hessian to determine loss function with respect to network parameters]; and 
adjusting a fixed-point number format for at least one of the one or more values based on the portion of the output error related to quantisation of the one or more values [par 9, 78, 81-83 – optimize quantization schemes to minimize loss and maximize compression ratios].  

Regarding claim 2:
Choi teaches:
The method of claim 1, wherein the one or more values comprises at least one of weight values and input data values of the DNN [par 54 – weights are network parameters].  

Regarding claim 17:
Choi teaches:
The method of claim 1, further comprising, subsequent to the adjusting, outputting the fixed-point number formats for the one or more layers for configuring a hardware implementation of the DNN [par 88, 114 – generating codebook is outputting].  

Regarding claim 18:
Choi teaches:
The method of claim 1, further comprising, subsequent to the adjusting, configuring a hardware implementation of the DNN to represent the at least one value of the one or more values using the fixed-point number format for that value [par 6, 9, 88, 114 – the purpose of the disclosed invention is to determine the parameters that allow a hardware implementation with reduced memory requirements].

Regarding claims 19 and 20:
See the teachings of Choi with respect to claim 1 above. 
Choi further teaches a non-transitory computer-readable medium storing instructions, a process and a memory [par 13, 14, 149]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-17 of U.S. Patent No. 10885427. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-17 of the ‘427 patent contain all teachings of the instant claims and therefore anticipate the instant claims.
Claims 1-5, 7, and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18, and 19 of U.S. Patent No. 11392823. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 11-16, 18, and 19 of the ‘823 patent contain all teachings of the instant claims and therefore anticipate the instant claims.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Judd et al. (NPL) discloses an accelerator extension that maintains native precision of a compute engine of a DNN by converting to and from a fixed-point reduced precision format that is used in memory.
Holt et al. (NPL) discloses a theoretical analysis of quantization error that allows for a determination of the necessary level of precision for successful forward retrieval and backpropagation learning in a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113